Case 1:18-cv-02928-PAB-KMT Document 47 Filed 05/30/19 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 18-cv-02928-PAB-KMT       THE HONORABLE PHILLIP A. BRIMMER

  RATIO CHRISTI AT THE UNIVERSITY OF COLORADO, COLORADO SPRINGS, et al.,
                        Plaintiffs,
       v.
  SUE SHARKEY, et al.
                        Defendants.


                          NOTICE OF VOLUNTARY DISMISSAL

     Pursuant to FED. R. CIV. P. 41(a)(1)(A)(i), Plaintiffs voluntarily dismiss with

  prejudice all claims brought in their Verified Complaint in the above-captioned case.

     Respectfully submitted this 30th day of May, 2019.

   /s/ Travis C. Barham
   DAVID A. CORTMAN                             BARRY ARRINGTON
   Georgia Bar No. 188810                       Colorado Bar No. 16486
   TRAVIS C. BARHAM                             ARRINGTON LAW FIRM
   Arizona Bar No. 024867                       3801 East Florida Avenue, Ste. 830
   Georgia Bar No. 753251                       Denver, Colorado 80210
   ALLIANCE DEFENDING FREEDOM                   Telephone: (303) 205–7870
   1000 Hurricane Shoals Rd. NE,                Facsimile: (303) 463–0410
   Suite D-1100                                 barry@arringtonpc.com
   Lawrenceville, Georgia 30043
   Telephone: (770) 339–0774                    TYSON C. LANGHOFER
   Facsimile: (770) 339–6744                    Arizona Bar No. 032589
   dcortman@ADFlegal.org                        ALLIANCE DEFENDING FREEDOM
   tbarham@ADFlegal.org                         440 1st Street, NW, Ste. 600
                                                Washington, D.C. 20001
                                                Telephone: (202) 393–8690
                                                Facsimile: (202) 347–3622
                                                tlanghofer@ADFlegal.org
                                                bmeadows@ADFlegal.org
                                 Attorneys for Plaintiffs




                                            1
Case 1:18-cv-02928-PAB-KMT Document 47 Filed 05/30/19 USDC Colorado Page 2 of 2




                                CERTIFICATE OF SERVICE
     I hereby certify that on the 30th day of May, 2019, I electronically filed a true and

  accurate copy of the foregoing document and accompanying proposed order with the

  Clerk of Court using the CM/ECF system, which automatically sends an electronic

  notification to the following attorneys of record:

            JAMES M. LYONS
            ERIC N KNIFFIN
            CAITLIN C. MCHUGH
            LEWIS ROCA ROTHGERBER CHRISTIE LLP
            1200 17th Street, Suite 3000
            Denver, Colorado 80202
            Telephone: (303) 623–9000
            jlyons@lrrc.com
            ekniffin@lrrc.com
            cmchugh@lrrc.com

            Attorneys for Defendants
     Respectfully submitted on this the 30th day of May, 2019.

                                                 /s/ Travis C. Barham
                                                 TRAVIS C. BARHAM
                                                 Attorney for Plaintiffs




                                             2
